                                                              Case 2:17-cr-00073-APG-EJY Document 238 Filed 07/21/21 Page 1 of 1


                                                          1                               UNITED STATES DISTRICT COURT

                                                          2                                     DISTRICT OF NEVADA

                                                          3
                                                                UNITED STATES OF AMERICA,                       CASE NO. 2:17-cr-73-APG-EJY
                                                          4
                                                                                 Plaintiff;
                                                          5                                                     ORDER
                                                                      vs.
                                                          6
                                                                JOSHUA RAY FISHER,
                                                          7
                                                                                 Defendant.
                                                          8

                                                          9

                                                         10

                                                         11          IT IS HEREBY ORDERED that the Order granting the Government’s Motion to
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                              Disqualify Defendant Joshua Ray Fisher's Appellate Counsel (ECF No. 236) is VACATED.
                                                         13
      HENDERSON NEVADA 89012




                                                                     IT IS HEREBY FURTHER ORDERED that Defendant may file a response to
                                                         14
                                    TEL – 702.463.9074




                                                              the Government’s Motion to Disqualify Defendant Joshua Ray Fisher's Appellate Counsel on or
                                                         15
                                                              before August 20, 2021, and the Government may file a reply no later than 7 days after the filing
                                                         16

                                                         17   of the response.

                                                         18

                                                         19   DATED: July 21, 2021

                                                         20
                                                                                                          ________________________________________
                                                         21
                                                                                                          THE HONORABLE ELAYNA J. YOUCHAH
                                                         22                                               UNITED STATES MAGISTRATE JUDGE

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                        Page 4 of 4
